 In theMatter of SALANT&, SALANT,INCORPORATEDandAMALGAMATEDCLOTHING WORKERSOF AMERICA, CIOCase No. 15-C-1229.-Decided November 23, 19/9DECISIONANDORDEROn July 18, 1949, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, in which he foundthat the Respondent had not engaged in the unfair labor practicesalleged in the complaint, and recommended that the complaint be dis-missed in its entirety, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the General Counsel filed excep-tions to the Intermediate Report and a supporting brief.The Board I has reviewedthe rulings of the Trial Examiner made atthe hearing and finds that no prejudicialerror wascommitted.Therulings are hereby aflirmed.2The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, except insofar as they are inconsistent with ourfindings, conclusions, and order hereinafter set forth.3IPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theNational Labor Relations Board has delegated its powers in connection with this case to athree-member panel[Chairman Herzogand MembersReynolds and Gray].Apparently because the Trial Examiner recommended dismissal of the complaint in itsentirety,neither the Respondent nor theAFL filedexceptions to the Trial Examiner'sadverse rulings on their objections and motions made during the course of the hearing.We have,nevertheless,considered all the Trial Examiner's rulings as though exceptionshad been filed by each of them.We also affirmthe Trial Examiner's ruling, amide before the reopened hearing, rejectingthe Respondent'sobjection to the amendment of the complaint on the ground that theorder to show cause was issued by the Chief Trial Examiner instead of the Trial Examiner.As the General Counsel's motion to amend the complaint and reopen the hearing wasconsidered and decided bythe TrialExaminer,none of the parties was prejudiced by theChief Trial Examiner's interim issuance of the order to show cause.IThe General Counsel filed nospecificexceptions to the Trial Examiner's failure to findthatthe Respondent discriminatorily discharged Charles F. Hayes, James E. Baker, FredWatson, TroyE. Johnson,and Sidney Fisher,and that it violated Semtions 8 (a) (1) and(2) of the Act independently of the union-security clause in its contract withthe AFL.However,we have considered all the findings and conclusions madeby the Trial Examinerin the Intermediate Report and we agree with his conclusions except as hereinafter set forth.We deem it unnecessary to pass upon other allegations in the complaint as to which theTrial Examiner made no findings and as to which there are no specific exceptions.87 NLRB No. 36.215 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner found that the contract between the Respondentand the AFL, terminated by agreement of the parties on November 23,1948, did not require membership in the AFL as a condition of employ-ment, and that therefore the Respondent did not, as alleged in thecomplaint, violate the prohibitions of the Act by virtue of the contract.We do not agree.The facts are undisputed.The contract, originally executed onDecember 4, 1946, contained the following clause :ARTICLE II-UNION SECURITYSEC. 1. All employees covered by this contract shall becomemembers of the Union. Inexperienced employees shall becomemembers of the Union four (4) weeks after they are firstemployed.SEC. 2. The Company expressly reserves the right to employwhomsoever it pleases, but all employees subject to this Agreementshall become and remain mmzemnbersof the Union, as indicated above.[Emphasis supplied.]By its terms, the contract was to expire on December 1, 1947; it alsocontained provision for a 1-year automatic renewal. unless either partygave 60 days' notice to terminate.No such notice was given, and thecontract was then automatically renewed to December 1, 1948.On February 16, 1948, the Respondent and the AFL executed aSupplemental Agreement, amending the contract by adding a "Cost-of-Living Bonus" provision.The Supplemental Agreement also pro-vided that "except as modified above, said Collective BargainingAgreement of December 4, 1946, shall remain in full force and effectuntil its expiration date on December 1, 1948." Throughout the ex-tended term of the contract, the Respondent continued to check offunion dues, as provided in the agreement, using a revised form ofindividual authorization after July 1, 1948. It is clear, therefore, thatthroughout 1948, the Respondent and the AFL reaffirmed all the pro-visions of their contract, including the union-security clause.At notime was a union-security authorization election requested or heldpursuant to Section 9 (e ) of the Act.On November 23, 1948, however, the Respondent and' the AFLexecuted *a new agreement, which contained no union-securityprovision.We do not believe, as did the Trial Examiner, that the omission fromthe contract of language explicitly requiring the Respondent to dis-charge employees who did not join the AFL and maintain membershiptherein means that the contract did not make membership in that uniona condition of employment.Thus, the contract provided not only that SALANT & SALANT, INCORPORATED217all employeesshall becomeunion members, but also that they"shallbecome and remain"members of the Union.We believe that this lan-guage is sufficiently clear to establish the intention of the parties tobind the Respondent not to continue nonunion members in its employ,and that the employees could reasonably construe it as imposing sucha limitation on their employment privileges.As we recently said re-garding a contract providing a comparable requirement: 4Although . . . the contract does not expressly state that thenmaintenance-of-membership requirement for present union mem-bers is a condition of their employment, nevertheless, applicationof the usual principles of construction to the agreement in ques-tion leads to the conclusion that union employees must retaintheir membership as therein provided as a condition of their con-tinued employment.The pertinent provision of this contract is clearly distinguishablefrom that considered by the Board in its decision inThe Iron FiremanManufacturing Company,5where the contract required new employeestomake application to jointhe union at the expiration of a"000-daytrial period.We did not construe that clause as a closed-shop pro-vision, because, unlike the contract here in question, it did not requireemployees tobeeomn,e and remainunion members, but only to makeapplication for union membership.,-,The Trial Examiner bases his dismissal of the complaint on thefurther ground that because the contract had expired before issuanceof the second amendment to the complaint on January 14,1949, and hadbeen replaced by a new agreement containing no union-security clause,the issues raised by the complaint respecting the old contract had be-come moot.The record also shows, however, that the new contractwas not made until after the Respondent had been served with a copyof the proposed amendment to the complaint, in which the legalityof the union-security clause was alleged.We do not deem the Respond-ent's discontinuance of the illegal conduct sufficient ground for dis-missing the complaint.We have heretofore rejected similar defensesto unfair labor practices found against both employers 7 and labororganizations.8Indeed, for reasons set forth below under the sectionentitled "Remedy," we believe that the effects of the contract stillremain to be dissipated.4Hughes Aircraft Company,81 NLRB 867, in which the contract provided that unionmembers "shall continue to be members in good standing.for a period of 90 days."5 69 NLRB 19.6 See alsoNational Electric Products Corporation,80 NLRB 995; cf.Hammond LumberCompany (Terminal Island Yard),85 NLRB 1320.4Pacific Moulded Products Company,76 NLRB 1140;N. L. R. B. v. The BurkeMachineToolCompany,133 F. 2d 618 (C. A. 6).8The Howland DryGoodsCompany,85 NLRB 1037;Cory Corporation,84 NLRB 972. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe conclude, therefore, that the union-security provision in the ex-pired contract was illegal because it failed to satisfy the requirementslaid down in the proviso to Section 8 (a) (3). By its affirmativecontinuance of the contract on and after December 1, 1947, the Re-spondent imposed a restraint upon those employees desiring to refrainfrom union activities within the meaning of Section 7 of the Act asamended and thereby violated Section 8 (a) (1) thereof.sMoreover, by assenting to the unlawful union-security clause inthe renewed and implemented contract, the Respondent lent its sup-port to the AFL in recruiting and maintaining its membership andcoerced its employees to become and remain members of the AFL.Accordingly, we find that the Respondent thereby violated Section8 (a) (2) as well as Section 8 (a) (1) of the Act.1eAs the execution of the original contract on December 4, 1946,occurred before the effective date of the proviso to Section 8 (a) (3)of the Labor Management Relations Act of 1947, our unfair laborpractice findings herein are limited to the Respondent's conduct inrenewing the agreement on December 1, 1947, and thereafter reaffirm-ing its terms 11Because our findings of illegal activities are limitedto the 6-month. period preceding the date of the second amendedcharge, served on May 13, 1948, we find no merit in the motion of theRespondent and the AFL to dismiss the complaint on the basis of thelimitations set-forth in Section 10 (b).The motion is hereby denied 12THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in con-i:ection with the operations of the Respondent described in Section Iof the Intermediate Report, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices, we shall order that it .cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.9 SeeHager d Sons Hinge Manufacturing Company,80 NLRB 163.10Julius Resnick, Inc.,86 NLRB 38. In his brief,the General Counsel argues thatthe illegal union-security clause also violated Section 8 (a) (3) of the Act.However, asthe complaint contains no allegation on this point, we make no such finding.11See also the provisions of Section 102, removing the 1946 contract from the prohibitionsof the Act for a fixed period after its effective date.12Cathey Lumber Company,86 NLRB 157. SALANT &. SALANT, INCORPORATED219We have found that the Respondent violated Section 8 (a) (1) and(2) of the Act by continuing and reaffirming the illegal union-securityclause in its contract with the AFL. The effect of such violation was tocoerce its employees into becoming and remaining members of theAFL, a vice which Section 8 (a) (3) and Section 9 (e) were intendedto avoid.Accordingly we shall order the Respondent to cease anddesist from such, or any like or related, conduct.We are also per-suaded that the effect of the coercive conduct would not be eradicatedwere we to permit the AFL to continue to enjoy a representative statusstrengthened by virtue of the illegal contract, as renewed in 1947.The fact that, since December 1, 1948, the illegal union-securityclause has been eliminated, is not sufficient reason to permit the AFLto retain the benefits of a majority status which was strengthened atthat time by the continuation, throughout the preceding year, of theunlawful security clause.Therefore, in order to effectuate the pur-poses and.policies of the Act, we shall order the Respondent to with-draw recognition from the AFL and to cease giving effect to itscontract of November 23, 1948, with that organization, or to anymodification, extension, supplement, or renewal thereof, -unless anduntil the AFL has been certified by the Board.Nothing in our order,however, shall be deemed to require the Respondent to vary orabandon those wage, hour, security, or other substantive features ofits relations with its employees, established in the performance of saidcontract, or to prejudice the assertion by the employees of any rightsthey may have under the agreement.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following additional :CONCLUSION'S OF LAw1.By continuing and reaffirming its illegal contract with UnitedGarment Workers of America, AFL, thereby interfering with, re-straining, and coercing its employees in their exercise of the rightsguaranteed in Section 7 of the Act, the Respondent has engaged in,and is engaging in, unfair labor practices within the meaning of Sec-tion 8 (a) (1) of the Act.2.By assisting and supporting United Garment Workers ofAmerica, AFL, through the illegal provisions of said contract, theRespondent has engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8 (a) (2) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act. 220DECISIONSOF NATIONAL LABOR.RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National. LaborRelations Board hereby orders that the Respondent, Salant & Salant,Incorporated,Parsons,Tennessee,and its officers,agents,successors,and assigns shall :1.Cease and desist from :(a)Entering into, renewing, or enforcing any agreement withUnited Garment Workers of America,AFL, orany other labororganization which requires its employees to join, or maintain theirmembership in, such labor organization as a condition of employment,unless such agreement has been authorized as providedby the Na-tional Labor Relations Act, as amended;(b)Recognizing United Garment Workers of America.AFL, orany successor thereto, as the representative of any of its employees atitsParsons,Tennessee,plant for the purposes of dealing with theRespondent concerning grievances, labor disputes,wages,rates ofpay, hours of employment,or other conditions of employment,unlessand until said organization shall have been certifiedby theNationalLabor Relations Board;(c)Performingor givingeffect to its contract of November 23,1948, with United Garment Workers of America,AFL, or to any mod-ification,extension,supplement,or renewal thereof, or to any othercontract,agreement,or understanding enteredinto with said organi-zation relating to grievances,labor disputes,wages, rates of pay,hours of employment,or other conditions of employment,unless anduntil said organization shall have been certified by the National LaborRelations Board;(d) In any like or related manner interferingwith, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations,to join or assistAmalgamated ClothingWorkersof America,CIO', or United GarmentWorkers ofAmerica,AFL, or any other labor organization,to bargain collectivelythroughrepresentatives of their own choosing,to engage in concerted activi-ties for the purposes of collective bargaining,or other mutual aid orprotection,or to refrain from any or all of such activities,except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from United GarmentWorkers of America, AFL,as the.representative of any of the Re- SALANT & SALANT, INCORPORATED221spondent's employees for the purposes of dealing with the Respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, unless and until saidorganization shall have been certified by the National Labor RelationsBoard;(b)Post at its plant at Parsons, Tennessee, copies of the noticeattached hereto, marked Appendix A. '3 Copies of said notice, to befurnished by the Regional Director for the Fifteenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Fifteenth Region h,l2Mwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that in all other respects the complaintherein be, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT enter into, renew, or enforce any agreement withUNITED GARMENT WORKERS OF AMERICA, AFL, or any other labororganization, Which requires our employees to join, or maintaintheir membership in, such labor organization, as a condition ofemployment, unless such agreement has been authorized as pro-vided by the National Labor Relations Act, as amended.117-EWILL withdraw and withhold all recognition from UNITEDGARMENT WORKERS of AMERICA, AFL, as the representative ofany of our employees at our Parsons, Tennessee, plant, for thepurposes of dealing with us concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment, unless and until UNITED GARMENT WORKERS OFAMERICA, AFL, shall have been certified by the National., LaborRelations Board as the bargaining representative.13 In the event this Order is enforced by decree of a United States Court of Appeals, thereshall be inserted in the Notice, before the words, "A DECISION AND ORDER," the words,"A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDWEWILLcease performing or giving effect to our contract ofNovember 23, 1948, withUNrrED GARMENT WORKERS OF AMERICA,AFL, covering employees at our Parsons, Tennessee, plant, orto any modification, extension, supplement, or renewal. thereof, orto any other contract, agreement, or understanding entered intowith said organization relating to grievances, labor disputes,wages, rates of pay, hours of employment, or other conditionsof employment, unless and until said organization shall havebeen certified by the National Labor Relations Board.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistAMALGAMATED CLOTHING WORKERS OF AMERICA, CIO, or UNITEDGARMENT WORKERS OF AMEEICA, AFL, or any other labor organi-zation, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.SALANT & SALANT, INCORPORATED,En7 ploJer.By-------------------------------------(Representative)(Title)Dated----------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMessrs. Victor H. Hess, Jr.,andTVlllians P. Alexander,for the General Counsel.Messrs. Joseph Martinand R.T. Cochran,for the Respondent.Mr. Harold S. Marthenke,for the Union.Robert A. Wilson, Esq.,andMrs. Ida Lee Merchant,for AFL.STATEMENT OF THE CASEUpon an amended charge and a second amended charge duly filed on December20, 1946, and May 10, 1948, respectively, by Amalgamated Clothing Workers ofAmerica, affiliated with the Congress of Industrial Organizations, herein calledthe Union, the General Counsel of the National Labor Relations Board, hereinrespectively called the General Counsel and the Board, by the Regional Directorfor the Fifteenth Region (New Orleans, Louisiana), issued his complaint on May25, 1948, alleging that Salant & Salant, Incorporated, Parsons, Tennessee, hereincalled the Respondent, had engaged in, and was engaging in, unfair laborpractices affecting commerce, within the meaning of Section 8 (a) (1), (2), and(3) and Section 2 (6) and (7) of the National Labor Relations Act, as amended,til Stat. 136, herein called the Act. SALAI\TT4 SALANT,INCORPORATED223Copies of the complaint, the amended charge, and the second amended charge,,together with notice of hearing thereon, were duly served upon the Respondent,the Union, and United Gaavaent Workers of America, herein called AFL.On June 14, 1948, the Respondent duly filed an answer admitting certainallegations of the complaint with respect to its corporate existence, the natureand extent of the business transacted by it, but denying the alleged unfair labor'practices.With respect to the unfair labor practices, the complaint, as amended, alleged..in substance, that the Reslmndent (1) (a) on or about September 25, 1946,discharged Charles F. Hayes, (b) on or about November 8, 1946, discharged-James E. Baker, (c) on or about October 22, 1946, discharged Fred Watson, (d)on or about October 29, 1946, discharged Troy E. Johnson, and (e) on or aboutOctober 22, 1946, discharged Sidney Fisher, and thereafter refused to reinstate,them, or any of them,becauseeach of them had joined and had assisted the-Union and had engaged in concerted activities with their coworkers for the-purposes of collective bargaining and other mutual aid and protection; (2) sinceabout May 1, 1946, through certain named persons and others, engaged in certainaactivitiesand made certainstatements which acts and statements interfered with,.restrained, and coerced its employees in the exercise of the rights guaranteed in.Section 7 of the Act; and (3) on or aboutMay1,1.946, initiated, formed,,sponsored, and promoted the United Garment Workers of America, affiliated with:American Federation of Labor, herein called AFL, and since that date hasassisted, dominated, and contributed support thereto, and also has interferedwith its administration.Pursuant to notice, a hearing was held in Lexington, Union City, and Paris, allin the State of Tennessee, on various dates between June 24, 1948, and March 1.7,1949, before Howard Myers, the Trial Examiner duly designated by the ChiefTrial Examiner.'The Respondent, the General Counsel, and AFL were repre-sented by counsel; the Union by a representative.All parties participated in thehearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence pertinent to the issues.At the opening of the hearing, the motion of AFL to intervene was grantedwithout objection.Thereupon AFL moved to dismiss the allegations of thecomplaint, as amended, which charged that the Respondent had violated, andwas violating, Section 8 (a) (2) with respect to its dealings with AFL., Themotion was denied with leave to renew. AFT then filed an answer denyingthat (1) it had been initiated, sponsored, formed, or promoted by the Resppndent;(2) it had been, or was, assisted, dominated, or supported by the Respondent;(3) its administration had been, or was being, interfered with by the Respondent.AFL then moved that the complaint, as amended, be made more definite andcertain and that certain allegations thereof be stricken.The motion was grantedin part and denied in part.Before the taking of any evidence, counsel for the Respondent moved todismissthe complaint, as amended, on the ground that the second amended charge was--not filed or served within the time prescribed by Section 10 (b) of the Act andfurther that the acts alleged to have been committed by the Respondent had.taken place more than 6 months prior to the filing and serving of the second'On or about July 19, 1948,the undersigned was designated Trial Examiner in the place-and stead of Trial Examiner Charles W. Schneider,who previously had been designated bythe ChiefTrial Examiner as Trial Examiner to hear this case.Trial Examiner Schneiderpresided over the hearing on June 24,1948,but no oral testimony was introduced on that,date.The undersigned presided on all occasions when oral testimony was introduced. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDamended charge. The motion was denied with leave to renew. At the conclusionof the General Counsel's case-in-chief, the Respondent's counsel made variousmotions to dismiss the complaint, as amended, in its entirety, or, in the alterna-tive, to dismiss certain portions thereof, on the ground of lack of proof.Themotions with respect to James E. Baker and Troy E. Johnson were granted andthe complaint, as amended, with respect to each of them was dismissed. Likewise,the motions to dismiss certain portions of the complaint, as amended, regardingthe alleged violations of Section 8 (a) (1) of the Act were also granted. Decisionwith respect to the other motions was reserved.Counsel for AFL then renewed his motion to dismiss the complaint as amended,with respect to the allegations thereof that AF I, was formed and has been existingin violation of the Act.Decision thereon was again reserved.At the conclusion of the taking of the evidence, the General Counsel's mo-tion to conform the pleadings to the proof, with respect to minor variances, suchas to correct misspelled names and places, was granted without objection.TheRespondent's counsel and counsel for AFL then renewed their respective mo-tions upon which decision had been reserved. The undersigned again reserveddecision.The motions are disposed of as hereinafter set forth.The parties were then informed that they might file briefs and proposedfindings of fact and conclusions of law with the undersigned on or before April 2,1949.2Briefs have been received from counsel for the Respondent and fromcounsel for AFL which have been carefully considered by the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the followings :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSalant & Salant, Incorporated, is a New York corporation having its principaloffices in the City and State of New York. The Respondent operates, amongothers, a plant at Parsons, Tennessee, the employees of which are the onlyones involved in this proceeding.At the Parsons plant, the Respondent is engaged, and during all times materialherein, has been engaged, in the manufacture, sale, and distribution of men'swork pants and men's work shirts. During 1946, the Respondent purchased rawmaterials, for processing at its Parsons plant, valued in excess of $500,000, ap-proximately all of which were shipped to the said plant from points locatedoutside the State of Tennessee.During the same year, the Respondent manu-factured at the said plant men's work shirts and men's work pants having avalue in excess of $500,000, substantially all of which were shipped to customerslocated outside the State of Tennessee.The undersigned finds that the Respondent, at its Parsons, Tennessee, plantis,and during all times material herein has been, engaged in commerce, withinthe meaning of the Act.II.THE ORGANIZATIONS INVOLVEDAmalgamated Clothing Workers of America, affiliated with the Congress ofIndustrial Organizations, and United Garment Workers of America, affiliated2Upon the requestof theRespondentand AFL, thetime wasextendedto and includingJune 13, 1949. SALANT & SALANT, INCORPORATED225with the American Federation of Labor, are labor organizations admitting tomembership employees of the Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The alleged interference, restraint, and coercionPrior to the summer of 1946, some of the employees formed a labor organiza-tion,known as Parsons Garment Workers Union. In July or August 1946, theUnion commenced an organizational drive and on August 28, Edward Blair,a Nashville office representative of the Union, arrived in Phrsons, distributedleaflets at and near the entrances and exits of the plant, and generally tookcharge of the campaign.The Union did not hold any meetings in Parsons, but several meetings wereheld in the City Hall at Lexington, Tennessee, a town about 13 or 14 miles fromParsons. and at the respective homes of 2 or 3 employees who resided in Beacon,Tennessee, which place is located about 2 miles from Parsons.None of thesemeetingswere well attended.At most, only about 30 of the then approximately385 Parsons plant employees attended any one meeting sIn August 1946, the Parsons Garment Workers Union filed with theRegionalDirector for the appropriate region a Representation Petition.Thereupon theUnion moved, and was granted leave, to intervene in that proceeding. Upon thegranting of the said motion, the Union then moved to dismiss the said petition onthe ground that the Parsons Garment Workers Union was existing in violation ofthe Act.The said Regional Director granted the motion anddismissedthe saidpetition.On or about September 24, a large majority of the employees of the Parsonsplant attended a meeting in a local moving picture theater and there voted todisband the Parsons Garment Workers Union. The employees then decided to,and many of them did, join AFL.Upon being notified by AFL that it represented a majority of the employees,the Respondent agreed to a cross-check. This cross-check was held on October 5,and disclosed that about 95 percent of the employees had designated AFL theircollective bargaining representative.Under date of October 7, AFL wrote the New York offices of the Respondentthat since theresults ofthe cross-check showed it had been designated thebargaining representative by a vast majority of the employees, it demandedthat the Respondent recognize it as such representative and that it set a datefor a bargaining conference.3-.\omeetings were held in Parsons evidently because when Blair and an associate ofhis were distributing handbills in front of the plant on September 26, 1946, W. H. Long,the then mayor of Parsons, ordered Blair and his associate to leave town immediately.During the course of the hearing, various witnesses called by the General Counsel testifiedto certain statementsmadeto them by Long and to certain activities engaged in by Long.These statements and activities were violently anti-Union.The General Counsel, however,was unable to Show any connection between Long and the Respondent, other than thatLong was a part owner of the building in which the Parsons plant was located.Nor wasthe General Counsel able to prove that the Respondent (a) had any knowledge or infor-mation of Long's statements or activities at or about the time they were made or engagedin. (b) that the statements or activities of Long were ever brought to the attention of theRespondent prior to the hearing herein, or (c) that the Respondent had ever rati-fied the said statements or activities.The record being thus, the undersigned grantedtheRespondent'smotion to strike from the record all the testimony with respectto thestatements and activities of Long.The undersigned is of the opinion, nonetheless,that Long made the statements and engaged in the activities which the various witnessesattributed to him and he so finds. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties met sometime around the middle of November. Thereafter, andon December 4, a collective bargaining contract was executed, effective as ofDecember 2, 1946.In the interim, the Union, under date of October 2, wrote the Respondent'sNew York offices that the Union had "an interest" in the designation of theemployees' bargaining representative and requested the Respondent to takecognizance of that fact.Again on November 15 and on November 18, the Union wrote the Respondent'sNew York offices along similar lines. It is to be noted that in none of the lettersto the Respondent did the Union claim to represent a majority of the employeesor did the letters request the Respondent to deal with the Union as representativeof any of the employees. The record clearly shows that the Union at no timerepresented a substantial number of the employees.The General Counsel not only relies upon the above incidents in support of hiscontention that AFL was formed at the behest of the Respondent and that it hasbeen existing with the aid and support of the Respondent, but also upon thetestimony of Jesse Perkins and Erby Sullivan.Perkins testified credibly and without contradiction,' as follows : He workedas a truck driver for Hayes Freight Lines and occasionally picked up freight atthe Parsons plant; that around August 1.5, 1946, he and Superintendent Whiteof the Parsons plant had a conversation wherein White asked him how he likedhis union the Teamsters) ; that he replied he was satisfied with it; that Whitethen said, to quote Perkins, "Well, I would rather not have any union but Iwould rather have the [American Federation of Labor] than the CIO" but Icannot "have anything to say on either side."Erby Sullivan testified credibly as follows : He signed an AFL membershipapplication card in September 1946, at the request of Ollie Wilkins, a mechanicemployed at the Parsons plant; that the said card was signed in the phint'srest room ; that after signing the card, and after handing it to Wilkins, he andWilkins left the rest room; that he returned to his place of work and Wilkinsreturned to the machine shop; that on his way to the machine shop Wilkinsshowed Foreman Donald Bangs the signed membership application card; thatBangs looked at the card, but made no comment; and that Wilkins then put thecard in a drawer of the table that Wilkins used.It is thus clear that the evidence does not support the General Counsel's con-tention.The most that can be said about the Sullivan incident is that a fellowemployee, after having secured Sullivan's signature to an AFL card, showed thecard to a supervisory employee.No comment, however, was made by either thesupervisor or by the person who showed the card. There is no evidence, further-more, that the supervisor aided in obtaining Sullivan's signature to the card, orthat the signature was obtained at the request or suggestion of the supervisor.With respect to the Perkins incident, it is clear that White only expressed hispersonal views to a person who was not an employee of the Respondent and whohad no connection with any of the then three competing unions. The statementis protected, furthermore, by Section 8 (c) of the Act. Even assuming that itwere not so protected, there is no evidence that any of the Respondent's em-ployees, or anyone connected with any of the competing unions, was ever informedofWhite's utterances. It is true that the statements were made during the timethat the so-called Wagner Act was in effect, but under that Act the said statementwas permissible.The Respondent called no witnesses.It rested its case at the conclusion of the GeneralCounsel's case-in-chief. SALANT & SALANT, INCORPORATED227The fact that the Respondent executed a collective bargaining contract withAFL in face of the above-mentioned letters of the Union does not prove thatthe Respondent violated the Act thereby or that it thereby gave illegal supportto AFL. Admittedly, the Union never (a) had a substantial number of membersamong the employees of the Parsons plant, (b) claimed a majority repre-sentation, or (c) asked the Respondent to bargain collectively for any group ornumber of employees.The mere writing of the said letters of October andNovember 1946, was not sufficient to keep the Respondent from legally dealingwith AFL, which had demonstrated that it represented about 95 percent of theemployees.Under the circumstances, the undersigned is of the opinion, and finds, thatthe evidence does not support the allegations of the complaint, as amended,that the Respondent had initiated, formed, sponsored, or promoted AFL andthereafter had assisted, dominated, contributed support thereto, or had inter-fered with its administration.The undersigned further finds that the state-ments of Plant Superintendent White to Perkins, as set forth above, and Fore-man Bangs' looking at Sullivan's signed AFL card were not violative of the Act.Accordingly, the undersigned will recommend that the allegations of the com-plaint, as amended, that the Respondent had violated Section S (a) (2) of theAct, and through the said statement of White and through the said action ofBangs had violated Section S (a) (1) of the Act, be dismissed.B. l'lhe allcged discriminatory dischargesCharles F. Hayeswas first employed at the Parsons plant in March 1943.Hewas first assigned to sorting and sizing pants and then was made a checker inthe shipping -department.During his entire employment he was under thesupervision of Foreman Cleveland Yates.In duly or August 1.946, Hayes signed a membership application card of theUnion.Thereafter, he attended meetings at Lexington, Tennessee, and at thehome of an employee in Beacon, Tennessee ; he solicited members for the Unionand distributed several membership application cards in Beacon and on thebus to and from work ; and spoke to some of his fellow employees in the plantregarding the Union.Hayes testified, and the undersigned finds, that he talked"a lot" about the Union while riding to and from work on the bus; that he"thought" Dorothy Wallace was on the bus when he spoke about the Union:that he "thought" Wallace was a forelady "at that time" ; and that he "thought"she was a forelady at the time of hearing. There is, however, absolutely nocredible evidence in the record that Dorothy Wallace was a forelady at theParsons plant at the time in question or at the time of the hearing. Furthermore,there is no evidence whatsoever that Wallace heard Hayes' remarks about theUnion.Regarding a conversation he had with Head Mechanic Wheat in August 1946,Hayes testified, and the undersigned finds, as follows :Who I thought the union was going to be, did I reckon was that wouldcome into the plant. I told him I don't know. He says how does the boysin the shipping department feel about it. I told him, well, I hadn't heardvery much talk about it.Hayes also testified, and the undersigned finds, that sometime during his em-ployment, the (late being undisclosed, he and Foreman Cleveland Yates had aconversation where the following ensued:877353-50-vol. 87-16 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDWell, I remember back when the coal strike was on, Mr. Yates said hedidn't know whether he was going to be able to get coal to operate or notthrough the winter for the plant.He said the strike looked like it wascausing a lot of trouble.I toldhim I thought the Unions could go toextremes like anybody else,but I was more sold for the C. I. O. if I ever gota chance,I would join it, than I Was the U. M. W.Regarding the events that took place immediatelyprecedinghis discharge onSeptember 25, 1946, Hayes testified,on direct examination,crediblyas follows :Q.Now,then,sir,will you please tell us the circumstances surroundingyour discharge?A.Well,we was-we had an order there for shipment that the pick-upboy had brought up and I checked the size of the pants and laid it on thetable and Myracle(a fellow employee)picks them up and puts them in thebox.Then he piles them back out of the box and says, "There is 24 pairtoo many."Well, Mr. White,liewalked up and says, "What'swrong withthat order"?Mr. Myracle told him that there was 24 pair of pants toomany,the way he counted them.And he(White)said to me, he says,"That'swhat I have beencatchinghell about."He says, "I have a letterhere in the office.I'll go getit and readit to you."He went up there andcome back with the letter and said there had been mistakes on pants orders,first one thing and another.They (the New York offices of the Respondent)didn'tsee why-he didn't see-how lie state it-"I don't know whether theydon't care or just don'tgivea damnor can'tdo it-why don'tyou firethem"?-something like that is the way he read it, and he told me, "If thatis the best you can do you just might as well check out." Sowe went tothe clock and got my card and checkedout.I askedMr. AVbite,"Well, whatare you going to put on the separation slip"?He said, "Mistake in pantsorders."I said,"You can put anything on there you want to,but I don'tbelieve it because I think you fired me for union activities."Hayes admitted that it was part of his duties to check the lot members,sizes,and quantities of merchandise against the orders brought to the shipping de-partment;that for a period of approximately 3 or 4 months immediately priorto his discharge,White and Foreman Yates had complained to him about theerrors of overage and shortages in orders that he and the other shipping depart-ment employees were making;thatWhite told him several times there werecomplaints from the Respondent'sNew York offices about the overages andshortages;that on one occasion White showed him a letter complaining abouta certain order which the Parsons plant received from the New York offices,asked him to read the letter,and then he should read it to the other shippingdepartmentemployees;and that he did not wear any union button or told anysupervisor,prior to his discharge,that he was a member of the Union.Outside of telling Yates that he preferred the CIO to the United Mine Workersthere is absolutely no evidence that any supervisor knew that Hayes had anysympathetic leaning towards the Union.In his conversations with Head Me-chanic Wheat,Hayes did not say that he preferred the Union to AFL or thathe had any interest in either Union. In short,the record is barren of anyevidence upon which.a finding can be made that the Respondent had any knowl-edge at the tire, it discharged Hayes that he was in any way connected with theUnion or had engaged in any concerted activities protected by the Act. Underthe circumstances,the undersigned finds that Hayes was discharged for causeand not for the reason alleged in the complaint,as amended.Accordingly, the SALANT & SALANT, INCORPORATED229undersigned will recommend that the complaint, as amended, be dismissed as toHayes.Fred TPatson and. Sidney Fisherwere employed at the Parsons plant as clothspreaders.The former was first employed in July 1945, and the latter inJanuary 1946.Both were discharged on October 22, 1946, under the followingcircumstances:On October 19, Phlake Tucker, the foreman of Watson and Fisher, came towhere they were working and asked how many plys of cloth they lacked ; theyreplied about five ply; Tucker then said they would "have to do better than that"and if they did not then he would get somebody who could; Watson replied, toquoteWatson, "If he (Tucker) didn't like my work, I was ready to quit" ;Tucker said that he was not satisfied with their production and left the tableat which Watson and Fisher were working; Watson and Fisher then went toForeman Bangs and related to him what had transpired between them and'ucker ; Bangs told Watson and Fisher to return to their table, adding that theirproduction was satisfactory and that he would take the matter up with Tucker.On October 22, just before quitting time, Tucker came to Watson and Fisherand said, to quote Fisher's credited testimony, "he would just let us go," sayingsomething to the effect that the spreaders "had it in" for him.Whereupon,Watson and Fisher checked out at quitting time and left the plant.The following morning, October 23, they returned to the plant to get the wagesdue them and their separation slips.They talked to White, who gave to. eachof them their respective wages due and their respective separation slips.Theslips bore notations "Disagreed with foreman.Quit work."Several hours later, Watson and Fisher returned to the plant, informed Whitethat they could not draw unemployment compensation due to the notation "Quitwork" on the separation slips and requested White to change "Quit work" to"discharged." - White did as requested.The contentions of the General Counsel that Watson and Fisher were dis-charged because of their membership and activities in behalf of the Union andbecause each of them had engaged in certain concerted activities protected by theAct are not supported by the record.In support of his contention that Watson was discharged in violation of theAct, the General Counsel strongly relies on a letter given to Watson, at his re-quest, on November 3, 1946, by the Respondent. The body of the letter states :This is to certify that Fred Watson worked for us from July 5, 1945, untilOctober 21, 1946.He was a spreader in our shirt department at the time hequit work.We found that he attended his work regularly and his work wasalways satisfactory.He had no bad habits and has a good moral character.Watson joined the Union on September 16, 1946, about a month later joinedAFL, and was a member of each union at the time of his discharge. There isno evidence whatsoever that the Respondent: had any knowlsrge or informationthat he had joined, or was a member of, either union.He wore no button oremblem of either union and had no conversation with any supervisor regardingunions.His activities in behalf of the Union were limited to attending onemeeting in Lexington, Tennessee.On the other hand, he attended a "few"AFL meetings in Parsons, Tennessee.There is some indication in the record that Watson and Fisher could notget along with Tucker and for that reason their services were terminated onOctober 22, 1h46.Whether Watson quit or was discharged for cause is aquestion that need not be resolved here. The fact remains, as the record as a 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhole clearly shows, Watson's termination of employment was brought aboutfor reasons unrelated and foreign to his membership and activities in behalf ofthe Union or to the engagement by him in any protected concerted activities,and the undersigned so finds.At his request, the Respondent gave Fisher a letter of recommendation, datedNovember 6, 1946, reading in part, as follows :This is to certify that Sidney Fisher worked for -us from January 21, 1946until October 21, 1946.He was faithful to his work and attended his workregularly.We found him to have no bad habits and of good morals. Hewas a spreader in our shirt cutting department while employed by us.Fisher joined the Parsons Garment Workers Union ; thereafter, and on orabout September 16, 1946, he joined the Union ; and joined AFL prior to hisdischarge on October 22, 1946.Upon that date, Fisher was a member of boththe Union and the AFL. Pike the case of Watson, there is no evidence in therecord that the Respondent had any knowledge or information that Fisher wasamember of any union. He wore no button or displayed no other evidence ofmen:bershi.p in either AFL or the Union. The extent of activities in behalf ofthe Union was limited to attending one meeting in Lexington and two at theBeacon home of one of the employees.As found above, there is some indication in the record regarding the inabilityof Watson and Fisher to get along with Tucker. Besides, Fisher admitted thaton about a half dozen occasions, prior to his discharge, Tucker reprimanded himand Watson for their low production. , Whether Fisher quit or was dischargedfor cause is a question of little import and need not be resolved here. As inWatson's case, the record clearly shows that Fisher's membership and activitiesin behalf of the Union played no part in the ultimate termination of his em-ployment with the Respondent and the undersigned so finds.Accordingly, theundersigned will recommend that the allegations of the complaint, as amended,with respect to Watson and Fisher be dismissed.C.The contrast between the Respondent and AFL, dated December 111 19116Pursuant to a cross-check agreement, the membership application cards signedby the Parsons plant employees were checked against the records of the Re-spondent on October 5, 1940.The results of the check showed that about 95percent of the employees had designated AFL their collective bargaining repre-sentative.There is no evidence that the said employees did not designate AFLfreely and without coercion by the-Respondent or AFL.Thereafter and on or about December 4, 1946, a collective bargaining agreementwas entered into by and between the Respondent and the AFL containing a clausereading as follows :ARTICLE 11-UNION ST' CURI'TYSac. S. All employees covered by this contract shall become members of theUnion.Inexperienced employees shall become members of the Union four(4)weeks after they are first employed.SEC. 2. The Company expressly reserves' the right to employ wvhouisoeveritpleases, but all employees subject to this Agreement shall become andremain members of the Union, as indicated above.The said contract also provided for a check-off of dues upon individual writtenauthorization by the employees.Beginning on July 1, 1948, the Respondent SALANT & SALANT, INCORPORATED231refused to honor the check-off authorizations in force since December 4, 1946, andinsisted and obtained a new form of authorization.By its terms the December 4, 1946, agreement was to remain in full forceand effect until December 1, 1947, and was to be automatically renewed unlessone of the parties notified the other party 60 days prior to December 1, 1947, ofits desire to terminate the agreement.No notice of termination was given andthus the contract remained in full force and effect until December 1, 1948.Under date of November 23, 1948, the Respondent and AFL entered into a2-year contract, effective December 1, 19=18, with provision to terminate on Decem-her 1, 1949, upon proper notice by either party to the other.This new contracthas no provision for any union security.There is no dispute as to the foregoing facts or to the fact that no election washeld, or requested, under Section 9 (e) of the Act.The issue, as it arises fromthem, turns on the question of whether or not the contract is violative of the Act.The clause of the contract under attack does not contain any provision whichrequires membership in good standing in AFL as a condition to obtain or retainemployment with the Respondent.The most it does is to require the employeesin the Respondent's employ on December 4, 1946, to join AFL and all "new"employees to join after a specified time.This part of the agreement contains nolanguage that can be construed to mean that any "old" employee or any "new"employee, after the specified time, must be discharged by the Respondent if theemployee does not join AFL and maintain membership in good standing therein.Furthermore, there is no requirement in the agreement which imposes a dutyupon the Respondent to see that the "old" employees join AFL at any time orthat "new" employees join within the specified time.The agreement is likewisesilent as to the obligations of the "old" and the "new" employees to maintainmembership in AFL after becoming members thereof.There is no contention that the contract was not valid when made.The Gen-eral Counsel contends that the renewal thereof on December 1, 1947, was violativeof the Act.With this contention the undersigned cannot concur.Proviso to Section 8 (a) (3) of the Act states:...nothing in this Act, or in any other statute of the United States, shallpreclude an employer from making an agreement with a labor organiza-tion ...to require as a condition of employment mn,embership therein on orafter the thirtieth dayfollowing the beginning of such employment or theeffective date of such agreement, whichever is the later, . . , (ii)if, follow-ing the most recent election held as provided in section 9 (e) the Board shallhave certified that at least a majority of the employees eligible to vote insuch, election have voted to authorize suchlabororganizationtomake such enagreement. . . .[Emphasis supplied.]Since it has been found that the agreement does not "require as a condition ofemployment" with the Respondent membership in AFL, it necessarily followsthat the agreement is not violative of the Act.Accordingly, the undersignedwill recommend that the allegations of the complaint, as amended, that theRespondent violated Section 8 (a) (1) of the Act with respect to the said agree-ment be dismissed.Furthermore, the entire question of the validity of theunion-security clause of the December 4, 1946, contract had become moot to acertain extent, at the time of the issuance of the "Second Amendment To Com-plaint" on January 14, 1949, because the contract by its terms had expired, andhad been superseded by a contract not only containing no union-security clause,but expressly stating that the Act, under certain conditions, and the Laws of Ten- 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDnessee, prohibited the making of a collective bargaining contract containing aunion-shop provision.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.The operations of Salant & Salant, Incorporated, at its Parsons, Tennessee,plant, is, and at all times material herein has been, engaged in commerce, withinthe meaning of Section 2 (6) and (7) of the Act.2.Amalgamated Clothing Workers of America, affiliated With the Congress ofIndustrial Organizations, and United Garment Workers of America, affiliatedwith the American Federation of Labor, are labor organizations, within themeaning of Section 2 (5) of the Act.3.The allegations of the complaint, as amended, that the Respondent hasengaged in, and was engaging in, unfair labor practices, within the meaning ofSection 8 (a) (1), (2), and (3) have not been sustained.RECOMMENDATIONSIt is recommended that the complaint be dismissed in its entirety.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Washington 25, D. C., an original and six copies of a statementinwriting setting forth such exceptions to the Intermediate Report and Recom-mended Order or to any other part of the record or proceeding (including rulingsupon all motions or objections) as lie relies upon, together with the originaland six copies of a brief in support thereof ; and any party may, within the sameperiod, file an original and six copies of a brief in support of the IntermediateReport and Recommended Order. Immediately upon the filing of such state-ment of exceptions and/or briefs, the party filing the same shall serve e copythereof upon each of the other parties. Statements of exceptions and briefsshrill designate by precise citation the portions of the record relied upon andshall be legibly printed or mimeographed, and if mimeographed shall be doublespaced.Proof of service on the other-parties of all papers filed with the Bonrdshall be promptly made as required by Section 203.85.As further provided insaid Section 203.46 should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed Waived for all purposes.Dated at Washington, D. C., this 18th day of July 1949.HOWARD MYERS,Trial E.ran,in('V.